Exhibit 10.1.bb

AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


       This Amendment No. 1 (this "Amendment") dated as of December 20, 2005 is
entered into among Strategic Energy, L.L.C., a Delaware limited liability
company ("Borrower"), the institutions from time to time parties to the Credit
Agreement (as defined below) as Lenders, and LaSalle Bank National Association,
in its capacity as Administrative Agent under the Credit Agreement (in such
capacity, "Administrative Agent").

BACKGROUND


       Borrower, Administrative Agent, various other financial institutions
("Lenders"), and PNC Bank, National Association, in its capacity as Syndication
Agent, are parties to an Amended and Restated Credit Agreement dated as of
July 2, 2004 (as the same may be amended, supplemented or otherwise modified
from time to time, the "Credit Agreement") pursuant to which Administrative
Agent and Lenders provide Borrower with certain financial accommodations.

       Borrower has requested certain amendments to the Credit Agreement,
including the extension of the such financial accommodations.

       Borrower, Administrative Agent and Lenders have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions set forth herein.

       NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrower by
Administrative Agent and Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

           1.     Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Credit Agreement.

           2.     Amendment to Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as follows:

(a)     The definition of "Aggregate Revolving Loan Commitment" in Section 1.1
is hereby amended in its entirety to read as follows:

       "Aggregate Revolving Loan Commitment" means the aggregate of the
Revolving Loan Commitments of all the Lenders, as increased or reduced from time
to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000.00). The Aggregate Revolving Loan Commitment as of December 20,
2005 is increased to One Hundred Thirty-Five Million and 00/100 Dollars
($135,000,000.00).

1



--------------------------------------------------------------------------------



(b)     Section 1.1 is hereby amended to include the new definition "Commodities
Contract" to read in its entirety as follows:

       "Commodities Contracts" means any and all domestic and foreign commodity
futures contracts, physical commodities contracts, exchanges for physical
commodities, options on domestic and foreign commodity contracts, spot
commodities contracts, commodities swaps and swap options, or other commodities
related derivatives on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value or other
benchmarks against which payments or deliveries are to be made. Commodities
Contacts shall be deemed Hedging Obligations for purposes of this Agreement.

(c)     Section 1.1 is hereby amended to include a new clauses (vii) and (viii)
in the definition "Customary Permitted Liens" to read in its entirety as
follows:

       (vii)     Liens and rights of set-off and recoupment in a commodities
broker's favor to secure the Borrower's indebtedness and obligations to such
broker with respect to a commodities brokerage account established by the
Borrower with such commodities broker for the purpose of transacting in
Commodities Contracts, provided that such Liens and rights of set-off and
recoupment relate only to the contents of such commodities brokerage account(s),
including any such Commodities Contracts, monies, proceeds, securities, or other
property which are held by a commodities broker, or its agents or affiliates,
for the Borrower, and provided, further, that all such Commodities Contracts
entered into through such commodities account are permitted Hedging Obligations
under Section 7.3(O) hereof; and

       (viii)     Liens with respect to any cash collateral deposited by the
Borrower with a independent system operator.

(d)     The definition of "Excluded Collateral" in Section 1.1 is hereby amended
in its entirety to read as follows:

       "Excluded Collateral" means (1) Provider Collateral under the Restricting
Energy Purchase Contracts; provided, however, that upon the release of any
proceeds of such Provider Collateral to the Borrower pursuant to the terms of
any Disbursement Agreement entered into in conjunction with the Restricting
Energy Purchase Contracts, such released amounts will cease to be "Excluded
Collateral"; (2) all cash and letter-of-credit rights held by the Borrower as
"Performance Assurance", "Posted Credit Support" or "Adequate Assurance of
Performance" as those terms are defined in the Energy Purchase Contracts, so
long as such amounts are held by LaSalle Bank pursuant to that certain Custody
Agreement dated as of March 26, 2003 between the Borrower and LaSalle Bank;
(3) any

2



--------------------------------------------------------------------------------



Collateral in which the Borrower has granted a security interest, or in the
future will be granting a security interest, pursuant to a close out and setoff
netting agreement (such as the EEI Master Netting, Setoff, Security and
Collateral Agreement or the ISDA Energy Agreement Bridge) entered into with a
third party with whom it has entered into an Energy Purchase Contract, but only
to the extent that such Collateral consists of present or future payment
obligations of such third party to the Borrower arising under the Energy
Purchase Contract entered into between the Borrower and said third party; and
(4) only to the extent (i) a security interest in such property in favor of the
Administrative Agent, for the benefit of the Lenders, violates the express
written terms and conditions of a commodities brokerage account(s) established
by the Borrower with a commodities broker for the purpose of transacting in
Commodities Contracts, (ii) such property is subject to a lien, security
interest and right of set-off and recoupment in the commodities broker's favor
to secure the Borrower's indebtedness and obligations to such broker, and
(iii) such property does not exceed by more than ten percent (10%) the minimum
amount of property then required under the terms of such commodities brokerage
account(s) to be pledged to such commodities broker or otherwise to be
maintained in such commodities account, the contents of such commodities
account, including any such Commodities Contracts, monies, proceeds, securities,
or other property which are held by a commodities broker, or its agents or
affiliates, for the Borrower.

(e)     Section 1.1 is hereby amended to include the new definitions "Facilities
Increase" and "Facilities Increase Lender" to read in their entirety as follows:

       "Facilities Increase" is defined in Section 2.1 hereof.

       "Facilities Increase Lender" is defined in Section 2.1 hereof.

(f)     The definition of "GPE Guaranty" in Section 1.1 is hereby amended in its
entirety to read as follows:

       "GPE Guaranty" means that certain Amended and Restated Limited Guaranty
dated as of July 2, 2004 in substantially the form of Exhibit B-4 attached
hereto, duly executed by GPE in favor of the Administrative Agent for the
benefit of the Holders of Obligations, as amended, restated or otherwise
modified from time to time.

(g)     The definition of "Revolving Loan Commitment" in Section 1.1 is hereby
amended in its entirety to read as follows:

       "Revolving Loan Commitment" means, for each Lender, the obligation of
such Lender to make Revolving Loans and to purchase participations in Letters of
Credit not exceeding the amount set forth on Exhibit A to this Agreement
opposite its name thereon under the heading

3



--------------------------------------------------------------------------------



"Revolving Loan Commitment" or the signature page of the assignment and
acceptance by which it became a Lender, as such amount may be modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable assignment and acceptance, and each additional commitment by such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit that is included as part of any Facilities Increase.

(h)     The definition of "Revolving Loan Termination Date" in Section 1.1 is
hereby amended in its entirety to read as follows:

       "Revolving Loan Termination Date" means June 29, 2009 (unless extended
pursuant to Section 2.18 hereof).

(i)     Section 2.1 is hereby amended in its entirety to read as follows:

       2.1  Revolving Loans. Upon the satisfaction of the conditions precedent
set forth in Sections 5.1 and 5.2, from and including the date of this Agreement
and prior to the Termination Date, each Lender severally and not jointly agrees,
on the terms and conditions set forth in this Agreement, to make revolving loans
to the Borrower from time to time, in Dollars, in an amount not to exceed such
Lender's Revolving Loan Pro Rata Share of Revolving Credit Availability at such
time (each individually, a "Revolving Loan" and, collectively, the "Revolving
Loans"); provided, however, at no time shall the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Termination Date. On the Termination Date, the Borrower shall
repay in full the outstanding principal balance of the Revolving Loans. Each
Advance under this Section 2.1 shall consist of Revolving Loans made by each
Lender ratably in proportion to such Lender's respective Revolving Loan Pro Rata
Share. As of December 20, 2005, the Aggregate Revolving Loan Commitment is
increased to One Hundred Thirty-Five Million and 00/100 Dollars
($135,000,000.00).

       After December 20, 2005, the Borrower may by written notice to the
Administrative Agent, elect to request one or more increases in the existing
Aggregate Revolving Loan Commitment by an amount not to exceed in the aggregate
$15,000,000, each such increase to be in a minimum amount of $5,000,000 or any
intregral multiple thereof (each such increase, a "Facilities Increase"). Each
such written notice shall specify (i) the date on which the Borrower proposes
that the increased or new Commitments shall be effective, which shall be a date
not less than ten (10) Business Days after the date on which the written notice
is delivered to the Administrative Agent and (ii) the identity of each potential
or existing Lender to which the Borrower proposes any portion

4



--------------------------------------------------------------------------------



of the increased or new Commitment be allocated and the amounts of such
allocations; provided, however, that any existing Lender approached to provide
an increased Commitment may elect or decline, in its sole discretion, to provide
such increased Commitment; and provided, however, further, that the new
Commitment of any proposed Lender that is not an existing Lender prior to the
Facilities Increase shall be subject to the consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed. The terms and
provisions of the Revolving Loans made pursuant to any Facilities Increase shall
be identical to all other Revolving Loans.

       An increased or new Commitment shall become effective as of the proposed
effective date set forth in the Borrower's written notice provided that as of
such date (i) there exists no Default or Unmatured Default, (ii) the
representations and warranties contained in Article VI hereof are true and
correct as of such date, except for changes in the Schedules to this Agreement
reflecting transactions permitted by this Agreement, (iii) the Borrower shall
make any payments provided for in Section 4.4 hereof arising in connection with
any adjustment of Revolving Loans as provided for in the next succeeding
paragraph, (iv) Borrower delivers or causes to be delivered any legal opinions
or other documents, including, without limitation, confirmations and
reaffirmations of the Loan Documents by the other parties thereto and amended
and replacement Revolving Notes, as reasonably requested by the Administrative
Agent and the Administrative Agent shall be reasonably satisfied with the terms
and documentation of the Facilities Increase, and (v) there shall have been paid
to the Administrative Agent and any Lender all reasonable costs and
out-of-pocket expenses (including attorneys' and paralegals' fees and time
charges of attorneys and paralegals for the Administrative Agent) paid or
incurred by the Administrative Agent or such Lender in connection with such
Facilities Increase.

       On the effective date of the Facilities Increase, each existing Lender
shall assign to each Lender that is acquiring an increased or new Commitment
(each, a "Facilities Increase Lender"), and such Facilities Increase Lender will
purchase, at the principal amount thereof, such interests and participations in
the then outstanding Revolving Loans as shall be necessary in order that, after
giving effect to all such assignments and purchases, such outstanding Revolving
Loans will be held by all Lenders in accordance with their Revolving Loan Pro
Rata Share after giving effect to the Facilities Increase. Any increased or new
Commitment shall be effected by a joinder or other agreement executed by the
Borrower, the Administrative Agent and Lender making such increased or new
Commitment, to be in form and substance reasonably satisfactory to each of them.
Such joinder or other agreement shall, with the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or

5



--------------------------------------------------------------------------------



appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.1.

       All references in this Agreement and the other Loan Documents to Lender,
Revolving Loan Commitments and Revolving Loans shall, following the effective
date of the Facilities Increase, include the Lenders providing any increased or
new Commitment, such increased or new Commitment and any Revolving Loans made
pursuant to such increased or new Commitment, respectively. The Commitments and
the Revolving Loans established and made pursuant to a Facilities Increase under
this Section 2.1 shall constitute Commitments and Revolving Loans under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally from
the Guaranty and the other Collateral Documents.

(j)     The table in Section 2.13(D)(ii) is hereby amended in its entirety to
read as follows:

Leverage Ratio

Applicable Eurodollar Margin

Applicable Floating Rate Margin

Applicable
L/C Fee
Percentage

Applicable Commitment
Fee Percentage

Greater than or equal to 2.25 to 1.0

2.50%

1.00%

2.00%

0.45%

Greater than or equal to 1.75 to 1.0 and less than
2.25 to 1.0

2.00%

0.50%

1.75%

0.35%

Greater than or equal to 1.25 to 1.0 and less than
1.75 to 1.0

1.75%

0.25%

1.50%

0.30%

Greater than or equal to 0.75 to 1.0 and less than
1.25 to 1.0

1.50%

0.00%

1.25%

0.25%

Less than 0.75 to 1.0


1.25%


0.00%


1.00%


0.225%

(k)     Section 6.15 is hereby amended in its entirety to read as follows:

       6.15  Statutory Indebtedness Restrictions.  Through February 8, 2006, the
effective date of the repeal of PUHCA, the Borrower is a "subsidiary company" of
a "holding company" within the meaning of PUHCA.  The Borrower and GPE have all
necessary authorization required for the transactions contemplated by the Loan
Documents under PUHCA, FPA or any other state or federal laws or regulations
similar or related thereto and the execution, delivery and performance of the
Loan Documents to which the Borrower or GPE is a party do not and will not

6



--------------------------------------------------------------------------------



violate PUHCA or FPA or require any registration with, consent or approval of,
or notice to, or any other action to, with or by any Governmental Authority
under PUHCA, FPA or any other state or federal laws or regulations similar or
related thereto, other than (i) the filing of a notice by Borrower under PUHCA
with the Securities and Exchange Commission of the credit facility evidenced by
the Loan Documents within ten (10) days of the Closing Date (the "Closing PUHCA
Notice") and of any amendments to such notice within ten (10) days of the
effective date of any amendments to the Loan Documents, (ii) the reporting of
the GPE Guaranty and the Subordination Agreement in one or more quarterly
certificates pursuant to Rule 24 of PUHCA (the "Quarterly PUHCA Notice"), and
(iii) such reporting requirements as may be in effect from time to time under
FPA.  Except as specified in the preceding sentence, the Borrower is not subject
to regulation under the Investment Company Act of 1940, or any other federal or
state statute or regulation which limits its ability to incur indebtedness or
its ability to consummate the transactions contemplated hereby.

(l)     Section 7.2(J) is hereby amended in its entirety to read as follows:

       (J)   Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans to (i) repay existing Indebtedness, (ii) provide funds for the
additional working capital needs and other general corporate purposes of the
Borrower, (iii) provide funds for cash collateral to independent system
operators, and (iv) provide funds for the payment of fees and expenses incurred
in connection with the negotiation and documentation of this Agreement and the
Loan Documents. The Borrower will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Loans to purchase or carry any Margin Stock. Letters
of Credit issued hereunder will be used (i) to provide performance assurance of
Borrower's obligations under the Energy Purchase Contracts, and (ii) for other
general corporate purposes of the Borrower.

(m)     Section 7.3(B) is hereby amended in its entirety to read as follows:

       (B)  Sales of Assets. Neither the Borrower nor any of its Subsidiaries
shall sell, assign, transfer, lease, convey or otherwise dispose of any
property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:

       (i) the disposition in the ordinary course of business of equipment that
is obsolete, excess or no longer useful in the Borrower's or the Subsidiary's
business;

       (ii) sales, assignments, transfers, leases, conveyances or other
dispositions of other assets if such transaction (a) is for consideration
consisting solely of cash, (b) is for not less than fair market value, and (c) 

7



--------------------------------------------------------------------------------



when combined with all such other transactions (each such transaction being
valued at book value) during the period from the Closing Date to the date of
such proposed transaction, represents the disposition of not greater than five
percent (5.0%) of the Borrower's Consolidated Assets at the end of the fiscal
year immediately preceding that in which such transaction is proposed to be
entered into; and

       (iii)  transfers of beneficial interests in and obligations associated
with the revenues generated by any contract with retail customers located in the
State of Texas made to any wholly owned, directly or indirectly, Subsidiary or
Subsidiaries of the Borrower; provided, however, that prior to any such transfer
the Borrower and such Subsidiary or Subsidiaries have delivered to the
Administrative Agent the documents, instruments and agreements required pursuant
to Section 7.2(L) and such Subsidiary or Subsidiaries shall covenant not to
engage in any business other than the ownership of such beneficial interests and
obligations, and shall acquire no equipment or other assets, and shall incur no
Indebtedness or other liabilities, not reasonably and directly associated with
such ownership.

(n)     Section 7.3(D) is hereby amended in its entirety to read as follows:

       (D)  Investments. Except to the extent permitted pursuant to
paragraph (G) below, neither the Borrower nor any of its Subsidiaries shall not
directly or indirectly make or own any Investment except:

       (i)  Investments in Cash Equivalents;

       (ii) Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;

       (iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

       (iv) Investments consisting of deposit accounts maintained by the
Borrower;

       (v) Investments constituting Permitted Acquisitions;

       (vi) Investments in an amount not to exceed $10,000,000 in the aggregate
at any time outstanding consisting of loans to GPE or its Subsidiaries;

       (vii) Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an amount not to exceed $2,500,000 in the aggregate at any
time outstanding; and

8



--------------------------------------------------------------------------------



       (viii) Investments in the form of contributions of beneficial interests
in and obligations associated with the revenues generated by any contract with
retail customers located in the State of Texas to any wholly owned, directly or
indirectly, Subsidiary or Subsidiaries of the Borrower; provided, however, that
prior to any such contribution the Borrower and such Subsidiary or Subsidiaries
have delivered to the Administrative Agent the documents, instruments and
agreements required pursuant to Section 7.2(L) and such Subsidiary or
Subsidiaries shall covenant not to engage in any business other than the
ownership of such beneficial interests and obligations, and shall acquire no
equipment or other assets, and shall incur no Indebtedness or other liabilities,
not reasonably and directly associated with such ownership;

provided

, however, that the Investments described in clause (v) above shall not be
permitted if either a Default or an Unmatured Default shall have occurred and be
continuing on the date thereof or would result therefrom.



(o)     Section 7.4(A) is hereby amended in its entirety to read as follows:

       (A)     Minimum Net Worth. The Borrower shall not permit its Net Worth at
any time to be less than $75,000,000.00.

(p)     The first paragraph of Section 7.4(B) is hereby amended in its entirety
to read as follows:

       (B)     Maximum Leverage Ratio. The Borrower shall not permit the ratio
(the "Leverage Ratio") of (i) Funded Indebtedness to (ii) EBITDA to be greater
than 3.00 to 1.00 through June 30, 2007 and no greater than 2.75 to 1.00
commencing on June 30, 2007 and thereafter.

(q)     Exhibit A is hereby amended in its entirety to read as set forth on the
attached Amended and Restated Exhibit A.

(r)     Schedule 1.1.1 is hereby amended in its entirety to read as set forth on
the attached Amended and Restated Schedule 1.1.1.

(s)     Schedule 6.6 is hereby amended in its entirety to read as set forth on
the attached Amended and Restated Schedule 6.6.

(t)     Schedule 6.7 is hereby amended in its entirety to read as set forth on
the attached Amended and Restated Schedule 6.7.

(u)     Schedule 6.12 is hereby amended in its entirety to read as set forth on
the attached Amended and Restated Schedule 6.12.

9



--------------------------------------------------------------------------------



           3.     Conditions of Effectiveness. This Amendment shall be effective
on the date (the "Amendment Effective Date") that each of the following
conditions has been satisfied:

(a)     Counterparts of this Amendment shall have been executed and delivered to
Administrative Agent by Borrower, Administrative Agent and Lenders;

(b)     Borrower, Guarantor and each Subordinated Debtholder shall have executed
and delivered to Administrative Agent their respective consents in the forms
attached hereto;

(c)     Copies of certificates of good standing shall have been delivered for
Borrower and GPE, certified by the appropriate governmental officer in their
jurisdiction of organization;

(d)     Copies, certified by the Secretary or Assistant Secretary of Borrower
and GPE, of their Articles of Organization or Articles of Incorporation,
Operating Agreement or Bylaws (together with all amendments thereto) and of its
Board of Directors' resolutions (and resolutions of other bodies, if any are
deemed necessary by counsel for any Lender) authorizing the execution of this
Amendment;

(e)     An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of Borrower and GPE, which shall identify by name and title
and bear the signature of the officers of Borrower and GPE, as the case may be,
authorized to sign this Amendment and the other Loan Documents, upon which
certificate Administrative Agent and Lenders shall be entitled to rely until
informed of any change in writing by Borrower or GPE, as the case may be;

(f)     (i) A certificate, in form and substance satisfactory to Administrative
Agent, signed by the Chief Financial Officer or the Vice President, Corporate
Development & Finance of Borrower, stating that on Amendment Effective Date no
Default or Unmatured Default has occurred and is continuing and (ii) a schedule
of Distributions made by the Borrower in the twelve calendar months preceding
the Amendment Effective Date;

(g)     Written opinions of Borrower's and Guarantor's counsel, addressed to
Administrative Agent and Lenders, in form and content acceptable to
Administrative Agent;

(h)     Evidence satisfactory to Administrative Agent that Borrower has paid the
arrangement and amendment fees previously agreed to between Administrative Agent
and the Borrower, together with the expenses which Administrative Agent and
Borrower have agreed to herein;

(i)     (i) Audited Consolidated Financial Statements for Borrower for the
fiscal year ending in 2004, and (b) Unaudited Interim Consolidated Financial
Statements for Borrower for each fiscal month and quarterly period ended after
the latest fiscal year referred to in clause (a), and such financial statements
shall not, in the judgment of Administrative Agent, disclose any Material
Adverse Change in the consolidated

10



--------------------------------------------------------------------------------



financial position of Borrower from what was reflected in the financial
statements previously furnished to Administrative Agent;

(j)     A statement disclosing Permitted Existing Liens on the assets of
Borrower and its Subsidiaries satisfactory to Administrative Agent;

(k)     Results of a recent lien search in each relevant jurisdiction with
respect to Borrower, and such search shall reveal no liens on any of the assets
of Borrower except for the Permitted Existing Liens;

(l)     A certificate from the Chief Financial Officer or Vice President,
Corporate Development & Finance of the Borrower which shall document that the
Borrower is Solvent both before and after entering into this Agreement and the
transactions contemplated hereby; and

(m)     Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested.

           4.     Representations and Warranties. As a material inducement to
Lenders and Administrative Agent to execute and deliver this Amendment, Borrower
hereby represents and warrants to Lenders and Administrative Agent (with the
knowledge and intent that such parties are relying upon the same in entering
into this Amendment) the following:

(a)     This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

(b)     Subject to the changes set forth in the revised Schedules attached to
this Amendment, Borrower hereby reaffirms all covenants, representations and
warranties made in the Credit Agreement and other Loan Documents and agree that
all such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment.

(c)     No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this Amendment.

(d)     Borrower has no defense, counterclaim or offset with respect to the
Credit Agreement with respect to actions or omissions of the Administrative
Agent or the Lenders prior to the date of this Amendment.

(e)     This Amendment has been duly executed and delivered by a duly authorized
officer of Borrower.

           5.     Effect on the Credit Agreement.

11



--------------------------------------------------------------------------------



(a)     On the Amendment Effective Date, each reference in the Credit Agreement
to "this Agreement," "hereunder," "hereof," "herein" or words of like import
shall mean and be a reference to the Credit Agreement as amended hereby.

(b)     Except as specifically amended herein, the Credit Agreement, and all
other documents, instruments, and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

(c)     The execution, delivery, and effectiveness of this Amendment shall not
operate as a waiver of any right, power, or remedy of Administrative Agent or
any Lender, or constitute a waiver of any provision of the Credit Agreement, or
any other documents, instruments, or agreements executed and/or delivered under
or in connection therewith.

           6.     Covenant. Borrower shall provide to Administrative Agent, no
later than thirty (30) days after the date of this Agreement, evidence of the
filing of any required notification to be made with the Securities Exchange
Commission by Borrower.

           7.     Costs and Expenses. Borrower shall pay all reasonable costs,
fees, and expenses paid or incurred by Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
Administrative Agent's counsel in connection with the negotiation, preparation,
delivery, and execution of this Amendment and any related documents.

           8.     Governing Law. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Illinois.

           9.     Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

          10.     Counterparts. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed an original signature hereto.

          11.     Entirety. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEIOUS, OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES TO FOLLOW]

12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



STRATEGIC ENERGY, L.L.C.

     as Borrower

 

 

 

 

By:

/s/Brian M. Begg





Name:

Brian M. Begg





Title:

VP, Corporate Development & Finance





 

13



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



LASALLE BANK NATIONAL ASSOCIATION

     as Administrative Agent, as a Lender and
     as an Issuing Bank

 

 

 

 

By:

/s/Mark H. Veach





Name:

Mark H. Veach





Title:

Senior Vice President & Division Head





 

14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



PNC BANK, NATIONAL ASSOCIATION

     as a Syndication Agent and Lender

 

 

 

 

By:

/s/Thomas A. Majeski





Name:

Thomas A. Majeski





Title:

Vice President





 

15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



CITIZENS BANK OF PENNSYLVANIA

     as Lender

 

 

 

 

By:

/s/Dwayne R. Finney





Name:

Dwayne R. Finney





Title:

Senior Vice President





 

16



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



NATIONAL CITY BANK OF PENNSYLVANIA

     as Lender

 

 

 

 

By:

/s/Brian V. Ciaverella





Name:

Brian V. Ciaverella





Title:

Senior Vice President





 

17



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



FIFTH THIRD BANK

     as Lender

 

 

 

 

By:

/s/Jim Janovsky





Name:

Jim Janovsky





Title:

Vice President





 

18



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



SKY BANK

     as Lender

 

 

 

 

By:

/s/W. Christopher Kohler





Name:

W. Christopher Kohler





Title:

Vice President





 

 

19



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first written
above.



FIRST NATIONAL BANK OF PENNSYLVANIA

     as Lender

 

 

 

 

By:

/s/Jeffrey A. Martin





Name:

Jeffrey A. Martin





Title:

Vice President





20



--------------------------------------------------------------------------------





AMENDED AND RESTATED EXHIBIT A
TO
AMENDED AND RESTATED CREDIT AGREEMENT

Lender Commitments

Revolving Loan Commitments

Lender

Revolving Loan Commitment

% of Aggregate Loan Commitment

LaSalle Bank National Association


$30,000,000.00

22.222222222%

PNC Bank, National Association


$25,000,000.00

18.518518519%

Citizens Bank of Pennsylvania


$22,500,000.00

16.666666667%

National City Bank of Pennsylvania


$20,000,000.00

14.814814815%

Fifth Third Bank


$17,500,000.00

12.962962963%

Sky Bank


$10,000,000.00

7.407407407%

First National Bank of Pennsylvania


$10,000,000.00

7.407407407%

TOTAL:

$135,000,000.00

100.000000000%

21



--------------------------------------------------------------------------------



CONSENT OF GUARANTOR



December 20, 2005



       The undersigned does hereby expressly (i) consent to the execution,
delivery and performance of the within and foregoing Amendment, including,
without limitation, the increase of the Aggregate Revolving Loan Commitment and
the extension of the Revolving Loan Termination Date, and (ii) confirm the
continuing effect of its guarantee of the Obligations pursuant to the Amended
and Restated Limited Guaranty dated as of July 2, 2004, after giving effect to
the foregoing Amendment, including all terms, conditions, representations and
covenants contained therein.

[SIGNATURE PAGE TO FOLLOW]

22



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, the undersigned Guarantor has executed this Consent of Guarantor as of the day
and year first above set forth.



 

GREAT PLAINS ENERGY INCORPORATED

     as Guarantor

 

 

 

 

By:

/s/Michael W. Cline





Name:

Michael W. Cline





Title:

Treasurer





 



--------------------------------------------------------------------------------



 

CONSENT OF SUBORDINATED DEBTHOLDERS



December 20, 2005



       Each of the undersigned Subordinated Debtholders also hereby confirms the
continuing effect of the Subordination Agreement dated as of June 11, 2003, as
reaffirmed by that certain Reaffirmation of Subordination Agreement dated as of
July 2, 2004 after giving effect to the foregoing Amendment.

[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, the undersigned has executed this Consent as of the day and year first above
set forth.



 

GREAT PLAINS ENERGY INCORPORATED

     as a Subordinated Debtholder

 

 

 

 

By:

/s/Michael W. Cline





Name:

Michael W. Cline





Title:

Treasurer





 

KLT INC.

     as a Subordinated Debtholder

 

 

 

 

By:

/s/William H. Downey





Name:

William H. Downey





Title:

President





 

KLT ENERGY SERVICES INC.

     as a Subordinated Debtholder

 

 

 

 

By:

/s/William H. Downey





Name:

William H. Downey





Title:

President





 

INNOVATIVE ENERGY CONSULTANTS INC.

     as a Subordinated Debtholder

 

 

 

 

By:

/s/M. J. Chesser





Name:

M. J. Chesser





Title:

President







CUSTOM ENERGY HOLDINGS, L.L.C.

     as a Subordinated Debtholder

 

 

 

 

By:

/s/Mark G. English





Name:

Mark G. English





Title:

VP and Secretary





